                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 19-cr-00142-WHO-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING MOTION TO
                                                 v.                                        SUPPRESS STATEMENTS
                                   9

                                  10     JONATHON ORTINO,                                  Re: Dkt. No. 30
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Defendant Johnathon Ortino, a Department of Homeland Security (DHS) employee with

                                  15   Customs and Border Patrol (CBP), moves to suppress statements he made to the DHS Office of

                                  16   Inspector General (“DHS OIG”) because DHS OIG officials interviewed him without advising

                                  17   him that he could assert his right to remain silent without being penalized by termination or

                                  18   discipline in accordance with Garrity v. New Jersey, 385 U.S. 493 (1967). They did advise him of

                                  19   his Miranda rights, but Ortino argues that both Miranda and Garrity warnings were required.

                                  20          I find that Ortino’s belief that he was compelled to answer DHS OIG’s questions under

                                  21   threat of termination is not objectively reasonable. DHS Management Directive 810.1 prohibits

                                  22   CBP from disciplining an employee who refuses to cooperate with DHS OIG when the employee

                                  23   is the subject of an investigation that could lead to criminal prosecution. Ortino knew that he was

                                  24   facing criminal consequences prior to the interview: he surrendered his service weapon, was

                                  25   placed under arrest, and received his Miranda warning. The government did not implicitly or

                                  26   explicitly compel him to answer questions. His motion to suppress is DENIED.

                                  27

                                  28
                                   1                                            BACKGROUND

                                   2   I.     FACTUAL BACKGROUND

                                   3          A.      Underlying Investigation

                                   4          Ortino was a DHS CBP officer and an elected president of the National Treasury

                                   5   Employees Union (“Union”) Chapter 165. Superseding Indictment [Dkt. No. 13] ¶ 1. As Union

                                   6   president, he had an obligation to file the Union’s Form LM-3 Labor Organization Annual Report

                                   7   (“Form LM-3”) with the Department of Labor (“DOL”). Id. ¶ 2. According to the Superseding

                                   8   Indictment, Ortino used the Union’s bank account for his own private expenses and made online

                                   9   transfers from it to his and his other associates’ private bank accounts. Id. ¶ 17. He allegedly filed

                                  10   a false Form LM-3 in 2014, 2015, and 2016 for the Union that concealed this activity. Id. ¶ 10.

                                  11          Another CBP officer defeated Ortino in the Union’s presidential election on September 12,

                                  12   2017. Opposition to Motion to Suppress (“Oppo.”) [Dkt. No. 33] 3. According to the
Northern District of California
 United States District Court




                                  13   government, this led to Ortino’s confrontations with Anad Muni, the newly-elected Union

                                  14   president, and Bryan Vann, the Union’s former-vice president while he was president. Id. Ortino

                                  15   allegedly threatened Vann at a bar, shoved Vann to provoke a fight, and when Vann refused to hit

                                  16   him, called Vann a racial slur. Id. CBP issued an internal “memorandum of instruction,”

                                  17   informing Ortino that his confrontation with Vann was unacceptable and should not be repeated.

                                  18   Id.; Declaration of Richard DiNucci in Support of Opposition (“DiNucci Decl.”) [Dkt. No. 33-2] ¶

                                  19   2.

                                  20          Ortino’s supervisor, Port Director Richard DiNucci, claims that Ortino told him that he

                                  21   was concerned about losing work opportunities because of his confrontation with Vann. DiNucci

                                  22   Decl. ¶ 3. DiNucci contends that Ortino asked for a meeting several times, and that DiNucci

                                  23   coordinated the date, time and location of the meeting with DHS OIG Special Agent Janet

                                  24   Roberson because he knew that she also wanted to speak with Ortino. Id. ¶¶ 4–5.

                                  25          Ortino asserts that he did not initiate the meeting request and rather, on March 31, 2019,

                                  26   DiNucci directed him to appear for a meeting on April 2, 2019 to “get the air cleared on the Vann

                                  27   thing.” Declaration of Johnathon Ortino in Support of Motion to Suppress (“Ortino Decl.) [Dkt

                                  28   No. 32] ¶ 3 & Ex. A (email exchange between Ortino and DiNucci). Ortino asked if there was any
                                                                                         2
                                   1   cause for concern and whether he should bring a union representative. Id. DiNucci replied, “No

                                   2   need for a rep unless you want one. I wanted to clear that up face to face.” Id. Ortino notes that

                                   3   this email exchange occurred just a few days after the government obtained its initial indictment

                                   4   under seal, charging Ortino with three counts of false statement. Indictment [Dkt. No. 1].

                                   5          B.      Meeting with Supervisor DiNucci

                                   6          Upon his arrival, Ortino claims that DiNucci informed him that the real reason he was

                                   7   there was to talk to DHS OIG and DOL agents. Ortino Decl. ¶ 4. He responded that he did not

                                   8   want to talk to the agents that day because he had to take care of other things before leaving for

                                   9   vacation the next day. Id. He states that he requested rescheduling the meeting to the following

                                  10   week but DiNucci told him that he “had to talk to the agents that day, and that [he] could not

                                  11   leave.” Id. DiNucci told him to “be honest” with the agents.

                                  12          DiNucci remembers the conversation somewhat differently. He says that he “explicitly
Northern District of California
 United States District Court




                                  13   told [Ortino] that he did not have to talk if he did not want to do so and that it was his choice

                                  14   whether or not to talk to the OIG.” DiNucci Decl. ¶ 10. He also told him that “if he did decide to

                                  15   talk he should tell the truth and that he should get a lawyer if he wanted one.” Id. He contends

                                  16   that he never told Ortino that he had to cooperate with DHS OIG and never threatened to punish

                                  17   Ortino if he did not cooperate with DHS OIG. Id. ¶ 9.

                                  18          Both parties agree on the sequence of events that followed. DiNucci asked Ortino to

                                  19   surrender his service weapon and took him to a different room, where three agents were waiting.

                                  20   Ortino Decl. ¶ 5; DiNucci Decl. ¶ 8. The three agents told Ortino he was under arrest and read

                                  21   him his Miranda rights. Id. DHS OIG Special Agent Janet Roberson and DOL Special Agent

                                  22   Laura Lawrence then arrived and began questioning him. Id.

                                  23          C.      DHS OIG Interviews Ortino Without Providing A Garrity Warning.

                                  24          Ortino claims that Roberson also read him at least part of his rights and began questioning

                                  25   him while Lawrence took notes on a laptop computer and occasionally asked questions. Ortino

                                  26   Decl. ¶ 5. At some point during the questioning, Roberson asked Ortino to sign a Miranda waiver,

                                  27   which he did. Id. That form advised Ortino that he had the right to remain silent and the right to

                                  28   an attorney, and that he may waive both of these rights and “answer questions or make a statement
                                                                                          3
                                   1   without consulting an attorney if you so desire.” Declaration of Christina E. Urhausen in Support

                                   2   of Motion to Suppress (“Urhausen Decl.”) [Dkt. No. 31], Ex. I (Miranda waiver signed by Ortino

                                   3   on April 2, 2019). The agents questioned him about his employment history, his activities as

                                   4   Union president, his banking habits, an item-by-item review of expenses reflected in the union

                                   5   bank account, withdrawal and transfers, debit card purchases, the process of preparing forms for

                                   6   DOL and other topics. Mot. 7; Urhausen Decl., Ex. J (DOL interview report of Ortino).

                                   7           Roberson states that when Ortino signed the Miranda waiver, he told both her and

                                   8   Lawrence that he “just wants to be honest” and to explain everything. Declaration of Janet

                                   9   Roberson in Support of Opposition (“Roberson Decl.”) [Dkt. No. 33-3] ¶ 4. She also asserts that

                                  10   she and Lawrence told him “several times that he did not have to continue his post-arrest interview

                                  11   or answer [their] questions and that he could call an attorney,” but he “always voluntarily chose to

                                  12   continue his interview.” Id. ¶ 7. She contends that Ortino never asked if he would face any
Northern District of California
 United States District Court




                                  13   employment consequences. Id. ¶ 8. Ortino allegedly said that he was “ashamed of what happened

                                  14   and why it happened” and that the wire transfers from the Union account were his “fault” not the

                                  15   other CBP employees. Id. ¶¶ 9–10. He allegedly pleaded, “You guys have no idea what it feels

                                  16   like to go to bed every night thinking about this and waking up every morning thinking about

                                  17   this.” Id. ¶ 10.

                                  18           The agents did not give him the Garrity warning. They did give Garrity warnings to four

                                  19   other CBP employees interviewed about this matter. See Urhausen Decl., Exs. B, D–F (DOL

                                  20   interview reports of Vann, Kobashigawa, Le, and Papageorge). Ortino notes that the agents

                                  21   arrived late to his interview because they were interviewing another CBP employee who received

                                  22   a Garrity warning. Id., Ex. C (DOL interview report of Lewin, dated April 2, 2019).

                                  23           D.         DHS OIG’s Instruction on Garrity Warnings

                                  24                            DHS OIG Special Agent Handbook
                                  25           The Garrity form that the agents allegedly used for other CBP employees comes from the

                                  26   DHS OIG Special Agent Handbook. Urhausen Decl., Ex. G (DHS OIG Special Handbook, 2007-

                                  27

                                  28
                                                                                        4
                                   1   2017) (hereinafter “Handbook”) at Chapter 10, Page 1).1 The “INV Form 27, Federal Employee

                                   2   Warning Form (Garrity)” expressly warns a DHS employee being questioned that:

                                   3
                                                      Although you would normally be expected to answer questions
                                   4                  regarding your official duties, in this instance you are not required to
                                                      do so. Your refusal to answer solely on the grounds that your answer
                                   5                  may tend to incriminate you, will not subject you to disciplinary
                                                      action.
                                   6
                                       Handbook at Chapter 10, Page 14, Exhibit 10-3. Ortino argues that the agents were required to
                                   7
                                       provide him with a Garrity warning because the Handbook states that “all employee subjects will
                                   8
                                       initially be provided with Garrity warnings.” Mot. 6.
                                   9
                                              The Handbook recognizes that “DHS employees are generally required to assist
                                  10
                                       investigators in the performance of their official duties,” and “can be compelled to cooperate”
                                  11
                                       under the Inspector General Act, 5 U.S.C.A., App. 3, the DHS Management Directive 810.1, and
                                  12
Northern District of California




                                       the Secretary’s April 8, 2008 memorandum on cooperation with the OIG. Handbook at Chapter
 United States District Court




                                  13
                                       10, Page 1. However, the DHS Management Directive states that employees will “[b]e subject to
                                  14
                                       disciplinary action for refusing to provide documents or information or to answer questions posed
                                  15
                                       by investigating officials . . . unless questioned as the subject of an investigation that can lead to
                                  16
                                       criminal prosecution.” Urhausen Decl., Ex. L (copy of DHS Management Directive 810.01 at
                                  17
                                       Section V.B.5) (emphasis added).
                                  18
                                              The Handbook also advises that “a DHS employee who has foreseeable criminal exposure
                                  19
                                       will not be compelled under that Standards of Conduct to cooperate in an investigation. Any
                                  20
                                       compelled statement obtained would not be admissible in a criminal proceeding against the
                                  21
                                       employee.” Handbook at Chapter 10, Page 2. It recognizes that it is “beyond the scope of this
                                  22
                                       manual to list and explain every circumstance and condition under which the advisement of rights
                                  23
                                       comes into play,” but provides general guidelines about the minimum requirements in different
                                  24
                                       circumstances. Handbook at Chapter 10, Page 6. Pertinent to the facts in this case, the Handbook
                                  25

                                  26   1
                                        Ortino’s exhibit to the court is a copy of the DHS OIG Special Agent Handbook in effect from
                                  27   2007–2017 that DHS produced pursuant to a Freedom of Information Act request and that appears
                                       online. Mot. 5, n.1. Ortino states that he made a discovery request to the government for the
                                  28   version of the Handbook in effect at the time of his interview in April 2019. Id. The parties are
                                       continuing to meet and confer over the production of the current version. Id.
                                                                                         5
                                   1   provides that:

                                   2          •   In a situation where the “[s]ubject is in custody or under arrest and is an employee,” the

                                   3              Handbook finds “Miranda rights [are] required.”

                                   4          •   In a situation where the “[s]ubject is in custody on a matter other than what you are

                                   5              investigating, is an employee, and has foreseeable criminal exposure in your

                                   6              investigation,” the Handbook finds both “Garrity warning. . . [and] Miranda rights [are]

                                   7              required.”

                                   8          •   In a situation where the “[s]ubject is not in custody but is a DHS employee and has

                                   9              foreseeable criminal exposure,” the Handbook finds a “Garrity warning is required.”

                                  10   Id. at Chapter 10, Page 7. As Ortino points out in his motion, the Handbook could be read to

                                  11   exclude employees in custody from receiving Garrity warnings, unless they are in custody “on a

                                  12   matter other than what [the agent is] investigating.” Mot. 9. In this case, it appears that Agent
Northern District of California
 United States District Court




                                  13   Roberson followed the Handbook’s guidance – Ortino was only given a Miranda warning, and not

                                  14   an additional Garrity warning, because he was in custody on the matter for which DHS OIG was

                                  15   investigating him. The other CBP employees were only given Garrity warnings because they

                                  16   were not in custody.

                                  17                           Assistant Attorney General Memorandum
                                  18          Ortino cites additional evidence that he argues shows that agents were required to give him

                                  19   a Garrity warning. On May 6, 2005, Assistant Attorney General (“AAG”) Christopher A. Wray

                                  20   issued a memorandum entitled “The Increasing Role of the Offices of Inspector General, and

                                  21   Uniform Advice of Rights Forms for Interviews of Government Employees.” Urhausen Decl., Ex.

                                  22   A (AAG Wray Memorandum). It recommended that OIG agents provide Garrity warnings in all

                                  23   interviews with employees, and to provide an additional Miranda warning in custodial interviews:

                                  24
                                                        [W]hen a federal employee is interviewed during the course of an
                                  25                    investigation being conducted by an Office of Inspector General, the
                                                        agents should provide the employee with an advice of rights form that
                                  26                    is designed to preserve the government’s ability to use the employee’s
                                                        statements by advising the employee that the interview is voluntary
                                  27                    and that the employee will not be disciplined solely for refusing to
                                                        answer questions . . . In custodial interviews, of course, the employee
                                  28                    should also be provided with Miranda warnings.
                                                                                          6
                                   1   Id.

                                   2           Subsequently, on January 11, 2006, AAG Alice S. Fisher, issued another memorandum to

                                   3   clarify the AAG Wray Memorandum. Oppo., Ex. A (AAG Fisher Memorandum). AAG Fisher

                                   4   stated that “the Wray memorandum encouraged the use of Garrity warnings whenever inspector

                                   5   general agents conduct interviews of government employees,” in order to minimize the risk of

                                   6   “taint[ing] the entire investigation or prosecution.” She explained:

                                   7
                                                      The Wray memorandum was not intended to undermine or change the
                                   8                  existing authority of the Offices of Inspector General to exercise their
                                                      professional judgment regarding specific circumstances under which
                                   9                  Garrity warnings must be given.
                                  10   Id. That is why, the government argues, the DHS OIG Special Agent Handbook suggests that a

                                  11   Garrity warning is not needed when a DHS employee is in custody on the matter for which they

                                  12   are investigating. Ortino responds that the government’s interpretation of Garrity misapplies the
Northern District of California
 United States District Court




                                  13   law and is not binding. Mot 10.

                                  14   II.     PROCEDURAL HISTORY

                                  15           On March 26, 2019, the government filed the initial indictment against Ortino for three

                                  16   counts of false statements arising out of the DOL forms he submitted as Union president.

                                  17   Indictment [Dkt. No. 1]. On June 4, 2019, after agents interviewed him on April 2, 2019, the

                                  18   government obtained a Superseding Indictment against him and added three wire fraud charges to

                                  19   the prior false statement charges. Superseding Indictment [Dkt. No. 13].

                                  20           On October 3, 2019, Ortino moved to suppress the statements he made at the interview,

                                  21   along with any evidence derived from those statements. I heard oral argument on November 14,

                                  22   2019.

                                  23                                         LEGAL STANDARD

                                  24   I.      FIFTH AMENDMENT PRIVILEGE

                                  25           As a general rule, “[i]f [an individual] desires the protection of the [Fifth Amendment]

                                  26   privilege, he must claim it or he will not be considered to have been ‘compelled’ within the

                                  27   meaning of the Amendment.” United States v. Saechao, 418 F.3d 1073, 1077 (9th Cir. 2005)

                                  28   (quoting United States v. Monia, 317 U.S. 424, 427 (1943)) (internal quotation marks omitted).
                                                                                         7
                                   1   There are, however, exceptions to this rule. The Supreme Court has held that if an individual is

                                   2   subjected to a practice that “den[ies him] . . . a free choice to admit, to deny, or to refuse to

                                   3   answer,” then any statement he makes is considered involuntary and cannot be used in a criminal

                                   4   proceeding. Garner v. United States, 424 U.S. 648, 657 (1976) (internal quotation marks and

                                   5   citation omitted). In these cases, the Fifth Amendment is considered “self-executing,” and an

                                   6   individual does not need to invoke it in order to have his admissions suppressed in an ensuing

                                   7   criminal prosecution. Id.

                                   8           One instance in which an individual is held to have been denied a free choice to admit, to

                                   9   deny, or to refuse to answer is what the Supreme Court refers to as a “penalty situation.”

                                  10   Minnesota v. Murphy, 465 U.S. 420, 435 (1984). If an individual’s refusal to answer

                                  11   incriminating questions subjects him to a penalty, then the Fifth Amendment is self-executing and

                                  12   any statements made under threat of such penalty are inadmissible. Saechao, 418 F.3d at 1077.
Northern District of California
 United States District Court




                                  13           The Supreme Court in Garrity held that “loss of job” is a “penalty” that cannot be imposed

                                  14   on the exercise of the Fifth Amendment privilege. Garrity v. New Jersey, 385 U.S. 493 (1967).

                                  15   In Garrity, a state employer questioned its employees and informed them of their right to remain

                                  16   silent—and that if they exercised it, they would be fired. Id. at 494. Faced with the choice “either

                                  17   to forfeit their jobs or incriminate themselves,” the employees confessed. Id. at 495, 497. The

                                  18   Court held that the state may not put its employees in this penalty situation and reversed their

                                  19   convictions. Id. at 497–98.

                                  20           The Garrity Court reasoned that the choice between incriminating oneself and suffering the

                                  21   threatened penalty, such as loss of a job, is “the antithesis of free choice to speak out or to remain

                                  22   silent.” 385 U.S. at 497.2 Accordingly, the Garrity rule, like Miranda, is prophylactic. Chavez v.

                                  23   Martinez, 538 U.S. 760, 768 (2003) (plurality opinion) (observing that the “immunity [secured

                                  24   by Garrity] is . . . a prophylactic rule we have constructed to protect the Fifth Amendment’s

                                  25   right”). Where the government has created a penalty situation, the inquiry is no longer whether

                                  26
                                  27
                                       2
                                         The “loss of job, loss of state contracts, loss of future contracting privileges with the state, loss of
                                       political office, loss of the right to run for political office in the future, and revocation of probation
                                  28   all are ‘penalties’ that cannot be imposed on the exercise of the privilege.” United States v.
                                       Frierson, 945 F.2d 650, 658 (3d Cir. 1991) (collecting cases).
                                                                                             8
                                   1   the criminal defendant asserted his privilege when he was questioned (itself a proxy for whether

                                   2   his answer was compelled); instead, the privilege is said to be “self-executing” and may be

                                   3   claimed after the fact. Murphy, 465 U.S. at 436.

                                   4   II.     THE GARRITY RULE

                                   5           For the Garrity rule to apply, the government must have created a penalty situation—it

                                   6   must have made some sort of threat. Murphy, 465 U.S. at 435. A penalty situation is created if

                                   7   there is a “reasonable basis for concluding that [the state] attempted to attach an impermissible

                                   8   penalty to the exercise of the privilege against self-incrimination.” Id. at 437. A state creates a

                                   9   classic penalty situation if it “expressly or by implication” suggests “that invocation of the

                                  10   privilege would lead” to a penalty. Id.

                                  11           Courts have applied two different legal standards to determine whether a defendant is

                                  12   coerced into waiving his Fifth Amendment rights – the Indorato test and the subjective/objectively
Northern District of California
 United States District Court




                                  13   reasonable belief test. The First Circuit in United States v. Indorato, held that a Garrity violation

                                  14   occurs when (1) the person being investigated is explicitly told that failure to waive his

                                  15   constitutional right against self-incrimination will result in his discharge from public employment .

                                  16   . . and (2) there is a statute or municipal ordinance mandating such procedure.” 628 F.2d 711, 716

                                  17   (1st Cir. 1980) (emphasis added). The government argues that this test is applicable, but the

                                  18   Indorato decision predates the Supreme Court’s decision in Murphy in 1984, in which the Court

                                  19   held that a classic penalty situation can arise either “expressly or by implication.” Murphy, 465

                                  20   U.S. at 435 (emphasis added); Oppo. 8. The Ninth Circuit has also rejected argument that penalty

                                  21   only arises when the state expressly announces a penalty, finding that such an interpretation “is

                                  22   contrary to the plain language of the Supreme Court’s decision in Murphy.” Saechao, 418 F.3d at

                                  23   1079.

                                  24           The relevant test here is the subjective/objectively reasonable test. For statements to be

                                  25   protected under Garrity, a public employee “must have in fact believed [the] statements to be

                                  26   compelled on threat of loss of job and this belief must have been objectively reasonable.” United

                                  27   States v. Friedrick, 842 F.2d 382, 395 (D.C. Cir. 1988); see also United States v. Trevino, 215 F.

                                  28   App’x 319, 321–22 (5th Cir. 2007); United States v. Vangates, 287 F.3d 1315, 1321–22 (11th Cir.
                                                                                          9
                                   1   2002).

                                   2                                               DISCUSSION

                                   3   I.       SUBJECTIVE BELIEF

                                   4            The Supreme Court in Murphy undertook both a subjective and objective analysis but

                                   5   expressly declined to decide whether one or the other or both were necessary. 485 U.S. at 437

                                   6   (holding that there was no penalty situation regardless “[w]hether [the Court] employ[ed] a

                                   7   subjective or an objective test”). The Ninth Circuit in Saechao barely discussed the subjective

                                   8   inquiry, and in Bahr elided it entirely. See Saechao, 418 F.3d at 1077; United States v. Bahr, 730

                                   9   F.3d 963, 966 (9th Cir. 2013).

                                  10            In his declaration, Ortino states that he believed that he would have been subject to

                                  11   discipline if he refused to cooperate with OIG and that he was mandated to cooperate with OIG

                                  12   under workplace policies that applied to him. Ortino Decl. ¶¶ 3–5. This is enough to satisfy the
Northern District of California
 United States District Court




                                  13   first prong of the test. The more important question is whether that belief was objectively

                                  14   reasonable under the circumstances.

                                  15   II.      OBJECTIVELY REASONABLE

                                  16            While Ortino concedes that the government did not explicitly inform him that he would

                                  17   lose his job if he refused to cooperate in his OIG interview, the relevant question is whether it was

                                  18   objectively reasonable for Ortino to think that the threat was implied under the circumstances.

                                  19   Murphy, 465 U.S. at 435. According to Ortino, DiNucci’s instructions leading up to the interview

                                  20   and DHS’ rules and directives regarding OIG interviews confirm that Ortino reasonably believed

                                  21   that he would lose his job if he did not answer the agents’ questions. Mot. 11. Accepting Ortino’s

                                  22   version of the facts for purposes of this motion, I find that it was not objectively reasonable for

                                  23   him to think that he was compelled to cooperate. The DHS OIG Directive explicitly states that

                                  24   cooperation is not necessary if one is suspected of committing a criminal offense and nothing

                                  25   DiNucci said to Ortino contradicted that regulation. Ortino had surrendered his service weapon,

                                  26   was placed under arrest before the interview, and knew he was facing criminal consequences

                                  27   before he decided to answer questions. He was not implicitly or explicitly compelled to do so.

                                  28            Ortino argues that DiNucci directed him to come to the San Francisco Customs House on
                                                                                         10
                                   1   April 2, 2019 to talk about the “Vann thing,” but only upon his arrival did he tell him the real

                                   2   reason he was there was to talk to DHS OIG. Ortino Decl. ¶ 3. He claims that DiNucci instructed

                                   3   him that he could not leave and ordered him to speak with DHS OIG and to tell them the truth. Id.

                                   4   ¶ 4. He felt that he was not in the position to disobey these instructions because DiNucci “made

                                   5   no reference to the DHS rule that would have allowed [him] to invoke his right to silence without

                                   6   any penalty to his employment.” Mot. 11 (referring to the exception in the DHS Management

                                   7   Directive 810.1 for those who are “subject of an investigation that can lead to criminal

                                   8   prosecution”).3

                                   9          DHS Management Directive 810.1 states that CBP cannot fire an employee for refusing to

                                  10   answer questions from OIG when he or she is “the subject of an investigation that can lead to

                                  11   criminal prosecution.” Urhausen Decl., Ex. L (stating that DHS employees will “[b]e subject to

                                  12   disciplinary action for refusing to provide documents or information or to answer questions posed
Northern District of California
 United States District Court




                                  13   by investigating officials or to provide a signed sworn statement if requested by the OIG, unless

                                  14   questioned as the subject of an investigation that can lead to criminal prosecution.”) (emphasis

                                  15   added). Ortino claims that DiNucci told him to tell the truth, but that does not implicitly compel

                                  16   him to testify. The Supreme Court has contrasted an order merely to be “truthful,” which does not

                                  17   compel testimony, with an order to “cooperate,” which demands more of the reasonable employee.

                                  18   Murphy, 465 U.S. at 437 (observing that “Murphy’s probation condition [to be truthful] proscribed

                                  19   only false statements”). Nothing DiNucci did contradicts the DHS Directive or the Garrity rule.

                                  20          Ortino does not deny that he surrendered his service weapon and was placed under arrest

                                  21   before the agents began questioning him. Ortino Decl. ¶ 4 (“At some point in the discussion,

                                  22   [DiNucci] told me to give him my service belt, including my service weapon, and I gave it to

                                  23   him.”); see also id. ¶ 5 (“I waited approximately 45 minutes in Director DiNucci’s office.

                                  24
                                       3
                                  25     The government contests these allegations. DiNucci claims that he never told Ortino that he had
                                       to cooperate with DHS OIG and never threatened to punish Ortino if he did not cooperate with
                                  26   DHS OIG. DiNucci Decl. ¶ 9. He claims that he “explicitly told [Ortino] that he did not have to
                                       talk if he did not want to do so and that it was his choice whether or not to talk to the OIG” and
                                  27   that “if he did decide to talk he should tell the truth and that he should get a lawyer if he wanted
                                  28   one.” Id. ¶ 10.

                                                                                        11
                                   1   Director DiNucci then took me to a different room, where three agents were waiting. One of them

                                   2   told me I was under arrest and read me my rights. After about 10 minutes, the OIG and DOL

                                   3   agents arrived.”). He received a Miranda warning. He is a law enforcement officer who would

                                   4   generally know the consequences of being arrested. It is not objectively reasonable, as the

                                   5   government points out, that “although he was under arrest and facing a possible felony conviction

                                   6   and prison term, he participated in his post-arrest interview, made inculpatory statements, and

                                   7   jeopardized his freedom all because he thought that he would lose his job if he remained silent.”

                                   8   Oppo. 12.

                                   9          While there is no precedent directly on point, the reported case law supports the

                                  10   government’s position. For example, in United States v. French, the court denied a police

                                  11   officer’s motion to suppress statements made during two Federal Bureau of Investigations (“FBI”)

                                  12   interviews regarding drug trafficking. 216 F. Supp. 3d 771, 776 (W.D. Tex. 2016), aff’d, 708 F.
Northern District of California
 United States District Court




                                  13   App’x 205 (5th Cir. 2018). French had a brief conversation with his supervisors, who then

                                  14   directed him to a conference room where FBI agents were waiting. Id. His supervisors told him

                                  15   to “make himself available to the command staff and investigation.” Id. French testified that he

                                  16   knew police officers generally cooperate with investigations. Id. One of the FBI agents

                                  17   “specifically stated that the interview pertained to a criminal investigation.” Id. “No [police

                                  18   department] personnel were present during the interview.” Id. Although his supervisors asked

                                  19   him earlier to sign a document that required him to turn in his badge, firearm, and other police

                                  20   equipment, French maintained possession of his firearm, baton and pepper spray throughout the

                                  21   interview. Id. He testified that he did not think he was in custody during the interview. Id.

                                  22   Several days after the first interview, FBI interviewed French again and administered a polygraph

                                  23   examination. Id. Ultimately, the court found the circumstances made it clear that “French was not

                                  24   faced with the Hobson’s choice of either making an incriminating statement or being fired.” Id. at

                                  25   777 (internal quotation marks and citation omitted).

                                  26          The circumstances in French’s first FBI interview closely match what Ortino claims

                                  27   happened here. Both met with a supervisor, who then led them to interview with investigating

                                  28   agents. Their supervisors were not present during the investigative interviews. Although French
                                                                                        12
                                   1   actually maintained possession of his service weapons, he signed an affidavit and knew he would

                                   2   be turning them in soon. Similarly, DiNucci instructed Ortino to turn in his service weapon. The

                                   3   agent in French’s interview specifically told him that it involved a criminal investigation. Ortino

                                   4   was not only told that, but he was also placed under arrest on the criminal charges prior to the

                                   5   interview. Like French, he did not face the Hobson’s choice of either making an incriminating

                                   6   statement or being fired.

                                   7          Ortino’s situation also differs from cases where courts have granted motions to suppress

                                   8   under Garrity. Courts have found that a compulsion situation is created when investigative agents

                                   9   imply that they can help defendants save their jobs if they cooperate. See, e.g., Zeigler v. State,

                                  10   350 Ga. App. 716, 723 (2019) (granting motion to suppress statements made after agents said they

                                  11   were “trying to help” defendant save her job); State v. Socarras, 272 So.3d 488, 495 (Fla. Dist. Ct.

                                  12   App. 2019) (granting motion to suppress statements made after agent said “we have to make this
Northern District of California
 United States District Court




                                  13   look like an isolated incident if you want to try to maintain your position in narcotics”). It can be

                                  14   created more explicitly. See State v. Graham, 136 Ohio St. 3d 125 (2013) (granting motion to

                                  15   suppress where defendants received a “Notice of Investigatory Interview” beforehand that

                                  16   informed them that their refusal to cooperate could subject them to discipline); State v. Aiken, 281

                                  17   Ga. App. 415, 418, (2006), aff’d, 282 Ga. 132 (2007) (granting motion to suppress where

                                  18   defendant, who worked as a state probation officer for 17 years, was given a “Notice of Interfering

                                  19   with On-Going Internal Investigation” that stated he was required to participate or face

                                  20   disciplinary action).

                                  21          Ortino does not allege that agents compelled him to speak. Indeed, Agent Roberson states

                                  22   that she informed him “several times that he did not have to continue his post-arrest interview or

                                  23   answer [their] questions and that he could call an attorney,” but he “always voluntarily chose to

                                  24   continue his interview.” Roberson Decl. ¶ 7; see also Urhausen Decl., Ex. J (DOL interview

                                  25   report of Ortino stating that he signed a Miranda waiver to continue the interview, refused having

                                  26   an attorney present several times, and stated that he “just wants to be honest”).4

                                  27
                                       4
                                  28    Ortino asserts that his Miranda warnings were insufficient and that he should have received
                                       Garrity warnings as well. It is true that the Garrity court itself found that a Miranda warning is
                                                                                        13
                                   1          Ortino also argues that as a long-time CBP employee, he was “well aware that if an

                                   2   employee was asked to talk to OIG, that employee was expected to cooperate. If an employee

                                   3   does not cooperate with OIG, he knew that he or she can be disciplined, up to and including

                                   4   termination.” Mot. 11. That may well be his subjective belief, but the DHS policies Ortino refers

                                   5   to are to the contrary; employees who are the subject of a criminal investigation are not required to

                                   6   cooperate.

                                   7          While Ortino concedes that the DHS policies contain Management Directive 810.1, he

                                   8   contends that there is “no reason to conclude that [he] and other employee witnesses in this case

                                   9   would in the ordinary course know about Garrity, or DHS’ articulation of Garrity.” Reply in

                                  10   Support of Motion to Suppress [Dkt. No. 34] 7. He points out that other employees in this

                                  11   investigation received the Garrity warning, showing that DHS OIG knew employees would not

                                  12   know about Garrity in the ordinary course. Id. But they were not in custody or subject to an
Northern District of California
 United States District Court




                                  13   investigation that may lead to criminal prosecution. In fact, “[a]ccording to CBP records, since

                                  14   2010, CBP has not fired anybody for refusing to cooperate with a DHS OIG or a CBP Office of

                                  15   Professional Responsibility investigation.” Roberson Decl. ¶ 12. Ortino can point to no fact that

                                  16   shows that the government by implication required him to testify.

                                  17          Ortino analogizes to United States v. Goodpaster, where the district court suppressed

                                  18   statements a United States Postal Service (“USPS”) employee made to OIG who was investigating

                                  19   theft of parcels containing prescription drugs. 65 F. Supp. 3d 1016, 1019 (D. Or. 2014). The day

                                  20   before the OIG interview, a grand jury indicted Goodpaster for two counts of mail theft; it was

                                  21   contested whether the OIG agents told Goodpaster he had been indicted during the interview. Id.

                                  22   Before the interview began, OIG agents gave Goodpaster his Miranda warnings but did not

                                  23   provide Garrity warnings. Id. at 1020. During the interview, OIG agents “described to

                                  24   Goodpaster the evidence they had amassed against him, including the video evidence,” and

                                  25

                                  26
                                       insufficient to dispel the compulsion inherent in the employment penalty for silence. Garrity, 385
                                  27   U.S. at 494. But defendants seeking to suppress statements taken in violation of Garrity are
                                       required to prove that they had both a subjective and objectively reasonable belief that they were
                                  28   compelled to answer under the threat of termination. Ortino has not met that burden here.

                                                                                        14
                                   1   “informed Goodpaster of the consequences of his thefts on other veterans who needed their

                                   2   prescription medicines.” Id. Goodpaster confessed that he stole packages from the mail and wrote

                                   3   a written statement of his confession, after which he was handcuffed and placed under arrest. Id.

                                   4          There are two significant distinctions between the facts in Goodpaster and this case. The

                                   5   USPS OIG guide in Goodpaster provided that USPS employees are to “cooperate” in USPS OIG

                                   6   investigations. It did not provide an exception for employees who were the subject of a criminal

                                   7   investigation, unlike the DHS OIG regulation. Goodpaster, 65 F. Supp. 3d at 1020. Further,

                                   8   when Goodpaster was initially hired by USPS, he signed a document acknowledging that he

                                   9   understood that if he violated USPS’s policy to “cooperate” in OIG investigations he could be

                                  10   subject to administrative discipline. Id. The court found this dispositive in making Goodpaster’s

                                  11   belief that he would be fired if he failed to answer questions objectively reasonable. The state

                                  12   created a penalty situation and did not provide an assurance that adequately retracted its prior
Northern District of California
 United States District Court




                                  13   threat. Id. at 1031.

                                  14          Ortino was not under a duty to cooperate. He was not given some type of notice before the

                                  15   interview that would make it objectively reasonable for him to think he was compelled to answer

                                  16   under threat of termination; Management Directive 810.1 was to the contrary. He was under arrest

                                  17   and knew he had the right not to incriminate himself. While Ortino may have had a subjective

                                  18   belief that he had to answer questions or face termination, the government did nothing by

                                  19   implication to require his testimony. His belief that he was compelled to answer DHS OIG

                                  20   agents’ questions was not objectively reasonable. A Garrity warning was not necessary in

                                  21   addition to the Miranda warning.

                                  22                                             CONCLUSION

                                  23          Accordingly, Ortino’s motion to suppress statements and derived evidence is DENIED.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 3, 2019

                                  26
                                  27
                                                                                                    William H. Orrick
                                  28                                                                United States District Judge
                                                                                        15
